BENEDICT, District Judge.
Upon the evidence the libellant can recover no greater sum than the value of the sweepings which • the evidence shows were sold by the crew of .the vessel. The libellant having failed as to the most part of the considerable claim made by him against this vessel, is not entitled to recover costs. There may be a decree for twenty-five dollars, being the amount for which the sweepings were sold by the junk man; or either party may at his own expense have a reference to ascertain the value of the sweepings sold by the crew.